Chipman, Ch. J.,
after stating the case and the evidence to the Jury, observed — It stands uncontradicted in evidence, that in taking this note, which was for an antecedent demand on two other notes for a certain quantity of wheat, the legal interest was reserved, and according to the agreement and computation of the plaintiff and defendant, the siuft of ten shillings was added to the note, for the forbearance of about ¿£19, an indefinite time, or rather during the pleasure of the plaintiff, the note being payable on demand. This is so much over and above the legal interest and was demanded by the plaintiff as a consideration for present forbearance.
It has been contended by the plaintiff’s counsel, that there can be *113no usury, unless it be on an original contract — that the statute does not extend to a note or other security, given for an antecedent debt, as the renewal of a note, &c. Were this construction to prevail, the statute would always be evaded. There certainly may be a loan of money or other things already due, as well as of money advanced at the time; and if there be any moral turpitude in taking usury in any case, the turpitude is of a deeper dye, in the case where advantage is taken of the inability of the debtor to pay an antecedent debt, than in the case where the'debtor voluntarily contracts to pay usury for an advance of money.
Verdict for defendant.